SHARE PURCHASE AGREEMENT




THIS AGREEMENT made April 3, 2014




Between:




PETER SPYROS GOUDAS, an individual residing at the City of Vaughan, Province of
Ontario (hereinafter called “Peter”)

-and-




PATRICIA GOUDAS, an individual residing at the City of Toronto, Province of
Ontario (hereinafter called “Patricia”)

-and-




GOUDAS FOOD PRODUCTS & INVESTMENTS LIMITED. a corporation incorporated pursuant
to the laws of the Province of Ontario (hereinafter called “Goudas”)




-and-




BLVD HOLDINGS INC., a corporation incorporated pursuant to the laws of the State
of Nevada (hereinafter called the “Purchaser”)




WHEREAS, Goudas is a distributor and producer in the food industry;




AND WHEREAS, Peter and Patricia, either directly or indirectly, are the sole
shareholders of Goudas;




 

AND WHEREAS Peter and Patricia have agreed to sell and transfer all their shares
in Goudas (the “Shares”) to the Purchaser, and the Purchaser has agreed to
purchase the Shares for the purchase price set out herein;




AND WHEREAS, each member of Goudas consents to such sale and transfer;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained the parties hereto agree as
follows:

ARTICLE 1 - INTERPRETATION

1.1

Definitions

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

(a)

“Agreement” means this agreement and all amendments made hereto by written
agreement between the Vendor and the Purchaser;

(b)

 “Business Day” means a day other than a Saturday, Sunday or statutory holiday
in Ontario;

(c)





“Closing Date” means February 28, 2014 or such other date as may be agreed to in
writing between the Vendor and the Purchaser;

(d)

“Financial Statements” means the audited financial statements Goudas for the
period ended October 31, 2013

(e)

“Going Public Transaction” means a transaction or series of transactions
following which the capital stock of the Purchaser, or the capital stock  of a
reporting issuer under the securities legislation of one or more of the
provinces of Canada or one or more States in the United States of America
received  in exchange for capital stock of the Purchaser, are traded on a stock
exchange or quoted on an over-the-counter market in Canada or the United States
of America;

(f)

“Purchase Price” has the meaning set out in Section 2.01(1);

(g)

“Representation Date” February 1, 2014;

(h)

“Seller” means Goudas and any and all related corporations and business entities
operated, controlled or affiliated with the Vendor or Goudas;

(i)

“Shares” of the Seller; and,

(j)

“Vendor” means Peter and Patricia.

1.2

Headings

The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.  The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof and include any
agreement supplemental hereto.  Unless something in the subject matter or
context is inconsistent therewith, references herein to Articles and Sections
are to Articles and Sections of this Agreement.

1.3

Extended Meanings

In this Agreement words importing the singular number only shall include the
plural and vice versa, words importing the masculine gender shall include the
feminine and neuter genders and vice versa and words importing persons shall
include individuals, partnerships, associations, trusts, unincorporated
organizations and corporations.

1.4

Currency

All references to currency herein are to lawful money of United States of
America unless otherwise stated.







ARTICLE 2 -





PURCHASE AND SALE

2.1

Purchase and Sale and Purchase Price

(1) The Vendor shall sell their respective Shares of Seller to the Purchaser and
the Purchaser shall purchase the Shares from the Vendor for a total purchase
price as shown below to be paid in cash and common stock and preferred shares of
the Purchaser (“Convertible Preferred Shares”) valued at market price at Closing
 and subject to the adjustment below (hereinafter referred to as the “Purchase
Price”) upon and subject to the terms and conditions hereof, to be paid as
follows:

(a)

$2,500,000 USD deposit to be paid by the Purchaser to the Seller within five (5)
business days following the completion of an internal audit of the Seller to be
carried out by Purchaser following Closing.

(b)

$4,000,000 USD to be paid by the Purchaser to Peter in the form of common shares
of the Purchaser  subject to a six month escrow and such further regulatory
escrow or hold as may be required by securities regulators and subject to
liquidity in market;

(c)

$1,491,463 CDN paid in cash to P&P Goudas Holdings Inc. at Closing to fully
repay P&P Goudas Holdings Inc. outstanding shareholder loan to the Seller,
subject to bank approval from the $2,500,000 USD cash injection;

(d)

$57,125 CDN paid to Patricia in cash at Closing to fully repay Patricia’s
outstanding shareholder loan to the Seller, subject to bank approval from the
$2,500,000 USD cash injection;

(e)

$1,672,000 USD in Convertible Preferred Shares payable to Peter at a 6% coupon
rate, non-cumulative, paid in arrears annually, to repay Peter’s outstanding
shareholder loan to the Seller.  Said convertible preferred shares shall not be
convertible before the first anniversary of closing of until such time as Peter
and the Purchaser agree in writing.

(2) The shares portion of the Purchase Price shall be paid and satisfied by
delivery to the Vendor of a share certificate or certificates evidencing the
common shares and Convertible Preferred Shares duly endorsed for transfer to the
Vendor at the Time of Closing against delivery to the Purchaser of a share
certificate or certificates evidencing the Shares duly endorsed for transfer to
the Purchaser.

(3) Peter shall cooperate and take necessary steps to enable the Purchaser to
continue Peter’s life insurance policy and to l name the Purchaser as
beneficiary to same.

(4) Each member of Seller hereby consents to the sale of the Shares and shall
take all such corporate action as may be required to transfer the Shares to the
Purchaser as at the Time of Closing.

2.2

Closing

The sale and purchase of the Shares shall be completed at the Time of Closing at
the offices of the Purchaser, Suite 102, 3565 King Road, King City, Ontario L7B
1M3.

ARTICLE 3 -





REPRESENTATIONS AND WARRANTIES

3.1

Vendor’s Representations and Warranties

The Seller and Vendor represents and warrants to the Purchaser, which
representations and warranties shall survive Closing by one year, that to the
best of their knowledge, information and belief:

(a)

Each member of Seller is a corporation duly incorporated, organized and
subsisting under the laws of Ontario as a private company as that erm is defined
in the Securities Act (Ontario) with the corporate power to own its assets and
to carry on its business and has made all necessary filings under all applicable
corporate, securities and taxation laws or any other laws to which the
corporation is subject;

(b)

One hundred common shares of the Seller are validly issued and outstanding as
fully paid and non-assessable, and no other shares or rights to buy shares of
the Seller are issued or outstanding;

(c)

the Vendor is the sole, beneficial and registered owner of all Shares free and
clear of all liens, charges, encumbrances and any other rights of others;

(d)

there are no outstanding orders, notices or similar requirements relating to the
Seller or any member thereof issued by any building, environmental, fire,
health, labour or police authorities or from any other federal, provincial or
municipal authority and there are no matters under discussion with any such
authorities relating to orders, notices or similar requirements;

(e)

no dividends have been declared or paid on or in respect of the Shares and no
other distribution on any of its securities or shares has been made by Seller or
any member thereof since Representation Date and all dividends which to the date
hereof have been declared or paid by Seller or any member thereof have been duly
and validly declared or paid;

(f)

the Seller and each member thereof does not have any liability, obligation or
commitment for the payment of income taxes, corporation taxes or any other taxes
or duties of whatever nature or kind, or interest or penalties with respect
thereto, except such as are disclosed in their Financial Statements, or such
taxes or duties not yet due as have arisen since the Representation Date in the
usual and ordinary course of business and for which adequate provision in the
accounts of Seller or any member thereof has been made, and the Seller or any
member thereof is not in arrears with respect to any required withholdings or
instalment payments of any tax or duty of any kind and has not filed any waiver
for a taxation year of Seller or any member thereof under the Income Tax Act
(Canada) or any other legislation imposing tax on Seller or any member thereof;

(g)

no member of the Seller is a party to any contract or commitment outside the
usual and ordinary course of business; and none is a party to or bound by any
contract or commitment to pay any royalty, licence fee or management fee;

(h)

there are no actions, suits or proceedings (whether or not purportedly on behalf
of Seller or any member thereof) pending or threatened against or materially





adversely affecting, or which could materially adversely affect, Seller or any
member thereof;

(i)

all trade marks, trade names, patents and copyrights, both domestic and foreign,
related to, used in or required for the proper carrying on of Seller or any
member thereof’s business are validly and beneficially owned by Seller or any
member thereof with the sole and exclusive right to use the same and are in good
standing and duly registered in all appropriate offices to preserve the right
thereof and thereto, and none are beneficially owned directly or indirectly by
either of the Vendors or related persons;

(j)

the conduct of Seller or any member thereof does not infringe upon the trade
marks, trade names, patents or copyrights, domestic or foreign, of any other
person; and

(k)

the Vendor is not a non-resident person within the meaning of section 116 of the
Income Tax Act (Canada).

(2) The covenants of the Vendor set forth in this Agreement shall survive the
completion of the sale and purchase of the Shares herein provided for and,
notwithstanding such completion, shall continue in full force and effect for the
benefit of the Purchaser in accordance with the terms thereof.

3.2

Purchaser’s Representations and Warranties

The Purchaser represents and warrants to the Vendor, which representations and
warranties shall survive Closing by one year, that:

(a)

the Purchaser is a corporation duly incorporated, organized and subsisting under
the laws of the State of Nevada;

(b)

the Purchaser has good and sufficient power, authority and right to enter into
and deliver this Agreement and to complete the transactions to be completed by
the Purchaser contemplated hereby.

ARTICLE 4 - COVENANTS

4.1

Taxes

The Purchaser does not assume and shall not be liable for any taxes under the
Income Tax Act (Canada) or any other taxes whatsoever which may be or become
payable by the Vendor including, without limiting the generality of the
foregoing, any taxes resulting from or arising as a consequence of the sale by
the Vendor to the Purchaser of the Shares herein contemplated, and the Vendor
shall indemnify and save harmless the Purchaser from and against all such taxes.

4.2

Covenants of the Vendor

(1) The Vendor shall indemnify and save harmless the Purchaser, Seller or any
member thereof and the officers and directors of Seller or any member thereof
from and against all liabilities (whether accrued, actual, contingent or
otherwise), claims and demands whatsoever including, without limiting the
generality of the foregoing, liabilities, claims and demands for income, sales,
excise or other taxes, of or in connection with Seller or any member thereof





existing or incurred as at or subsequent to the Representation Date and up to
the Closing Date which are not disclosed in the Financial Statements, have not
arisen in the usual and ordinary course of Seller or any member thereof’s
business since the Representation Date or have arisen in the usual and ordinary
course of Seller or any member thereof’s business since the Representation Date
but for which adequate provision in Seller or any member thereof’s accounts has
not been made. This indemnification will be valid for a period of 6 months
following the Closing Date.

(2) The Vendor shall ensure that the representations and warranties of the
Vendor set out in Section 3.01 over which the Vendor has reasonable control are
true and correct at the Time of Closing and that the conditions of closing for
the benefit of the Purchaser set out in Section 5.01(1) over which the Vendor
has reasonable control have been performed or complied with by the Time of
Closing.

(3) The Vendor shall indemnify and save harmless the Purchaser from and against
all losses, damages or expenses directly or indirectly suffered by the Purchaser
resulting from any breach of any covenant of the Vendor contained in this
Agreement or from any inaccuracy or misrepresentation in any representation or
warranty set forth in Section 3.01.

4.3

Covenants of the Purchaser

(1) The Purchaser shall ensure that the representations and warranties of the
Purchaser set out in Section 3.02 over which the Purchaser has reasonable
control are true and correct at the Time of Closing and that the conditions of
closing for the benefit of the Vendor set out in Section 5.02(1) over which the
Purchaser has reasonable control have been performed or complied with by the
Time of Closing.

(2)       The Purchaser shall indemnify and save harmless the Vendor from and
against all losses, damages or expenses directly or indirectly suffered by the
Vendor resulting from any breach of any covenant of the Purchaser contained in
this Agreement or from any inaccuracy or misrepresentation in any representation
or warranty set forth in Section 3.02.

ARTICLE 5 - CONDITIONS

5.1

Conditions for the Benefit of the Purchaser

(1) The closing of the transactions contemplated herein is subject to the
following conditions which are for the exclusive benefit of the Purchaser to be
performed or complied with at or prior to the Time of Closing:

(a)

the representations and warranties of the Vendor set forth in Section 3.01 shall
be true and correct at the Time of Closing with the same force and effect as if
made at and as of such time;

(b)

the Vendor shall have performed or complied with all of the terms, covenants and
conditions of this Agreement to be performed or complied with by the Vendor at
or prior to the Time of Closing;

(c)

the Vendor and all directors, officers of Seller or any member thereof shall
release Seller or any member thereof from any and all possible claims against
Seller or any member thereof arising from any act, matter or thing arising at or
prior to the Time of Closing;

(d)





there shall be a non-competition agreement entered into between the Purchaser,
Seller or any member thereof and the Vendor substantially in the form attached
hereto as Schedule “A”;

(e)

the Purchaser shall have obtained a notice from the Minister under the
Investment Canada Act (Canada) that he is satisfied, or deemed to be satisfied,
that the transactions contemplated herein are likely to be of net benefit to
Canada; and

(f)

the Purchaser shall have given the requisite notice of the proposed transaction
under the Competition Act (Canada) and any waiting periods prescribed thereunder
shall have expired.

(2) In case any term or covenant of the Vendor or condition to be performed or
complied with for the benefit of the Purchaser at or prior to the Time of
Closing shall not have been performed or complied with at or prior to the Time
of Closing, the Purchaser may, without limiting any other right that the
Purchaser may have, at its sole option, either:

(a)

rescind this Agreement by notice to the Vendor, and in such event the Purchaser
shall be released from all obligations hereunder; or

(b)

waive compliance with any such term, covenant or condition in whole or in part
on such terms as may be agreed upon without prejudice to any of its rights of
rescission in the event of non-performance of any other term, covenant or
condition in whole or in part;

and, if the Purchaser rescinds this Agreement pursuant to Section 5.01(2)(a) and
the term, covenant or condition for which the Purchaser has rescinded this
Agreement was one that the Vendor had covenanted, pursuant to Section 4.02(2),
to ensure had been performed or complied with, the Vendor shall be liable to the
Purchaser for any losses, damages or expenses incurred by the Purchaser as a
result of such breach.

5.2

Conditions for the Benefit of the Vendor

(1) The sale by the Vendor and the purchase by the Purchaser of the Shares is
subject to the following conditions which are for the exclusive benefit of the
Vendor to be performed or complied with at or prior to the Time of Closing:

(a)

the representations and warranties of the Purchaser set forth in Section 3.02
shall be true and correct at the Time of Closing with the same force and effect
as if made at and as of such time;

(b)

the Purchaser shall have performed or complied with all of the terms, covenants
and conditions of this Agreement to be performed or complied with by the
Purchaser at or prior to the Time of Closing;

(c)

the Vendor shall be furnished with such certificates, affidavits or statutory
declarations of the Purchaser or of officers of the Purchaser as the Vendor or
the Vendor’s counsel may reasonably think necessary in order to establish that
the terms, covenants and conditions contained in this Agreement to have been
performed or complied with by the Purchaser at or prior to the Time of Closing
have been performed and complied with and that the representations and
warranties of the Purchaser herein given are true and correct at the Time of
Closing;

(d)





employment contracts on terms reasonable in the industry, including the usual
car allowances, benefits,  non-competition and non-solicitation provisions,
shall be reached as set out below:

Name

      Position

        

       Annual Salary

Term

Peter Goudas         President of Goudas Foods

       $110,000

            3 years

Panos Goudas

       

         $45,000

            3 years

Patricia Goudas

         $35,000              3 years

Niki Stomatakos

         $70,000

            3 years




ARTICLE 6 - GENERAL

6.1

Further Assurances

Each of the Vendor and the Purchaser shall from time to time execute and deliver
all such further documents and instruments and do all acts and things as the
other party may, either before or after the Closing Date, reasonably require to
effectively carry out or better evidence or perfect the full intent and meaning
of this Agreement.

6.2

Time of the Essence

Time shall be of the essence of this Agreement.

6.3

Commissions

The Vendor shall indemnify and save harmless the Purchaser from and against any
claims whatsoever for any commission or other remuneration payable or alleged to
be payable to any person in respect of the sale and purchase of the Shares,
whether such person purports to act or have acted for the Vendor or the
Purchaser in connection with the sale of the Shares.

6.4

Legal Fees

Each of the parties hereto shall pay their respective legal and accounting costs
and expenses incurred in connection with the preparation, execution and delivery
of this Agreement and all documents and instruments executed pursuant hereto and
any other costs and expenses whatsoever and howsoever incurred.

6.5

Public Announcements

No public announcement or press release concerning the sale and purchase of the
Shares shall be made by the Vendor or the Purchaser without the prior consent
and joint approval of the Vendor and the Purchaser.

6.6

Benefit of the Agreement

This Agreement shall enure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and permitted assigns of the
parties hereto.

6.7





Entire Agreement

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between the parties hereto with respect thereto.
 There are no representations, warranties, terms, conditions, undertakings or
collateral agreements, express, implied or statutory, between the parties other
than as expressly set forth in this Agreement.

6.8

Amendments and Waiver

No modification of or amendment to this Agreement shall be valid or binding
unless set forth in writing and duly executed by both of the parties hereto and
no waiver of any breach of any term or provision of this Agreement shall be
effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided, shall be limited to the
specific breach waived.

6.9

Assignment

This Agreement may not be assigned by the Vendor without the written consent of
the Purchaser but may be assigned by the Purchaser without the consent of the
Vendor to an affiliate of the Purchaser, provided that such affiliate enters
into a written agreement with the Vendor to be bound by the provisions of this
Agreement in all respects and to the same extent as the Purchaser is bound and
provided that the Purchaser shall continue to be bound by all the obligations
hereunder as if such assignment had not occurred and perform such obligations to
the extent that such affiliate fails to do so.

6.10

Notices

Any demand, notice or other communication to be given in connection with this
Agreement shall be given in writing and shall be given by personal delivery, by
registered mail or by electronic means of communication addressed to the
recipient as follows:

To the Vendor:241 Snidercroft Rd

Concord, ON  L4K 2J8

[Fax No.]:  905-660-7628Attention:  Peter Goudas




To the Purchaser:3565 King Road, Unit 102

King City, ON  L7B 1M3[Fax No.]:  905-833-9847Attention:  John G. Simmonds




or to such other address, individual or electronic communication number as may
be designated by notice given by either party to the other.  Any demand, notice
or other communication given by personal delivery shall be conclusively deemed
to have been given on the day of actual delivery thereof and, if given by
registered mail, on the 5th Business Day following the deposit thereof in the
mail and, if given by electronic communication, on the day of transmittal
thereof if given during the normal business hours of the recipient and on the
Business Day during which





such normal business hours next occur if not given during such hours on any day.
 If the party giving any demand, notice or other communication knows or ought
reasonably to know of any difficulties with the postal system which might affect
the delivery of mail, any such demand, notice or other communication shall not
be mailed but shall be given by personal delivery or by electronic
communication.

6.11

Independent Legal Advice

  

Each of the parties hereto acknowledges that he or she has obtained independent
legal advice in connection with the negotiation and execution of this Agreement
or, having been advised to do so, has declined to obtain independent legal
advice, and further acknowledges and agrees that he has read, understands, and
agrees to be bound by all of the terms and conditions contained herein.

6.12

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada and the laws of the United States of America applicable
therein.

6.13

Attornment

For the purpose of all legal proceedings this Agreement shall be deemed to have
been performed in the State of Nevada and the courts of the State of Nevada
shall have jurisdiction to entertain any action arising under this Agreement.
 The Vendor and the Purchaser each hereby attorns to the jurisdiction of the
courts of the State of Nevada.

IN WITNESS WHEREOF the parties have executed this Agreement

SIGNED, SEALED AND DELIVERED




In the presence of:




/s/ Jason Williams                   

/s/ Peter Spyros Goudas                           February 28, 2014

Witness

PETER SPYROS GOUDAS







/s/ Jason Williams                   

/s/ Patricia Goudas                                   February 28, 2014

Witness

PATRICIA GOUDAS







/s/ Jason Williams                   

/s/ Peter Spyros Goudas                            February 28, 2014

Witness

GOUDAS FOOD PRODUCTS &

INVESTMENTS LIMITED




/s/ Jason Williams                               /s/ John G. Simmonds
                             February 28, 2014

Witness

BLVD HOLDINGS INC.

FINALIZED MARCH 25, 2014



